Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on June 15, 2022 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petisce et al. (U.S. Publication No. 2016/0028821 A1), hereafter referred to as Petisce’821.
Referring to claim 1, Petisce’821, as claimed, a method of writing test data directly from a testing device (CGM sensor 410, see Fig. 4) to a network storage drive (cloud storage network 450, see Fig. 4 and para. [0042]) without assistance of a computerized controlling device configured to control the testing device (relay data without the need for any additional devices or user operations, see para. [0043]), comprising:  establishing a direct data connection between the testing device and the network storage drive (connect the CGM sensor output directly to the cloud storage network 450, see paras. [0042]-[0043] and Fig. 4); selecting a location on the network storage drive to store test data (communicate and storing data of the CGM sensor to the cloud storage network 450, see para. [0043] and Fig 4); using the computerized controlling device to instruct the testing device to generate test data of a sample under test (smart phone serves as an input, control and display device for the CGM sensor, see para. [0033]); and writing the test data directly to the network storage drive as the data becomes available without using resources of the computerized controlling device (continuously monitoring a blood glucose level or variable and storing the data to the cloud storage network 450 without the need for any additional devices or user operations, see paras. [0043]-[0047], Figs. 4 and 5).
As to claim 2, Petisce’821 also discloses the test data includes DC cycle data and Electrochemical Impedance Spectroscopy (EIS) data (monitoring data such as a blood glucose level or other variables, see paras. [0030] and [0044]).
As to claim 3, Petisce’821 also discloses the testing device includes a control module configured to control writing of the test data to the network storage drive (measurements of the sensor 410 are processed for transmission and transmitted by the transmitter 420; the internet gateway chip 440 enables the user to connect directly to the cloud storage network 450, see paras. [0042]-[0043] and Fig. 4).
As to claim 4, Petisce’821 also discloses the control module includes network IP addressing to write the test data to the network storage drive (communicate and storing data of the CGM sensor to the cloud storage network 450, see para. [0043] and Fig 4; note: transmitter includes the internet gateway chip 440 or a web service application programming interface (API), see para. [0044]).
As to claim 5, Petisce’821 also discloses the testing device includes a data out port to transmit the test data to the network storage drive (connect the CGM sensor output directly to the cloud storage network 450, see paras. [0042]-[0043] and Fig. 4).
As to claim 6, Petisce’821 also discloses the writing of test data to the network storage drive is performed with zero-loading of the computerized controlling device resources (storing the data to the cloud storage network 450 without the need for any additional devices or user operations, see paras. [0043]-[0047], Figs. 4 and 5).
As to claim 7, Petisce’821 also discloses the control module includes firmware (smart phone devices such as iPhone, Android, Blackberry, etc. operates with firmware, see para. [0033]) to control writing of the test data to the network storage drive (measurements of the sensor 410 are processed for transmission and transmitted by the transmitter 420; the internet gateway chip 440 enables the user to connect directly to the cloud storage network 450, see paras. [0042]-[0043] and Fig. 4).
Note claim 8 recites similar limitations of claim 1.  Therefore it is rejected based on the same reason accordingly.

Response to Arguments

Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 
With this in mind, the discussion will focus on how the terms and relationships thereof in the claims are met by the references. Response to any limitations that are not in the claims or any arguments that are irrelevant and/or do not relate to any specific claim language will not be warranted.
	Applicant argued that “Petisce’821 does not teach a method in which computerized controlling device sends an instruction to a testing device and the testing device sends test data directly to a network storage device.”  (Pages 4-6 of Amendment)
	Examiner does not agree with Applicant.  As set forth in the art rejection, Petisce’821 discloses a method of writing test data directly from a testing device (CGM sensor 410, see Fig. 4) to a network storage drive (cloud storage network 450, see Fig. 4 and para. [0042]) without assistance of a computerized controlling device configured to control the testing device (relay data without the need for any additional devices or user operations, see para. [0043]), comprising:  establishing a direct data connection between the testing device and the network storage drive (connect the CGM sensor output directly to the cloud storage network 450, see paras. [0042]-[0043] and Fig. 4); selecting a location on the network storage drive to store test data (communicate and storing data of the CGM sensor to the cloud storage network 450, see para. [0043] and Fig 4); using the computerized controlling device to instruct the testing device to generate test data of a sample under test (smart phone serves as an input, control and display device for the CGM sensor, see para. [0033]).  There appears to be some confusion in the interpretation of the claims.  The claim states “…without assistance of a computerized controlling device configured to control the testing device”.  However, further in the claim, it states “using the computerized controlling device to instruct the testing device…”  The computerized controlling device “instructing” and “without assistance of that same device to control…” appears to be contradictory.  Applicant is suggested to further clarify.
In summary, Petisce’821 teaches the claimed limitations as set forth.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181